                  Case 2:20-cv-00632-TSZ Document 3 Filed 08/25/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOHN ROBERT DEMOS JR.,

 9                              Plaintiff,                Case No. C20-0632-TSZ

10          v.                                            ORDER OF DISMISSAL

11   KEVIN WALKER, et al.,

12                              Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, docket no. 2, to which no objection was filed, the Court finds and

16   ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation;

18          (2)      Plaintiff’s application to proceed in forma pauperis, docket no. 1, is DENIED;

19          (3)      This matter is DISMISSED without prejudice pursuant to standing bar orders, see

20   In re John Robert Demos, MC91-269-CRD (W.D. Wash. Jan. 16, 1992); In re Complaints and

21   Petitions Submitted by John Robert Demos (W.D. Wash. Dec. 15, 1982), and failure to file in the

22   proper judicial district; and

23




     ORDER OF DISMISSAL - 1
                Case 2:20-cv-00632-TSZ Document 3 Filed 08/25/20 Page 2 of 2



 1        (4)      The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

 2        Dated this 25th day of August, 2020.



                                                          A
 3

 4
                                                          Thomas S. Zilly
 5
                                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
